NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:  It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious a locking adjustable pipe wrench nut device comprising: (a) a first annular element with a first annular opening therein, …; and (b) a second annular element, wherein the second annular element is rotatable with respect to the first annular element between an open adjustment configuration that permits free longitudinal displacement of the hook jaw element of the pipe wrench and a locking configuration…, together in combination with the rest of the limitations in the independent claims.  The examiner notes that Gregory (7,040,199), McLain (4,309,924), Miranda (3,200,677) and Schrubb (1,990,137), respectively, provide a singular annular element (commonly called an adjustment nut) that affords both quick release of the slidable jaw for rapid adjustment and a locking means for engaging the threads on the shank of the slidable jaw.  Thus, the two annular elements of the claimed invention that make up the locking adjustable pipe wrench nut is novel and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Thomas whose telephone number is (571) 272-4497.  The examiner’s e-mail address is: dave.thomas@uspto.gov. The examiner can normally be reached on Mon-Fri 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 

						/David B. Thomas/
Primary Examiner, Art Unit 3723
								

/DBT/